Case 7:19-cv-00265-NSR Document 6 Filed 01/22/19 Page 1 of 1

Marc Fishman
3200 Netherland Avenue
Apartment G
Bronx, NY 10463
(914) 837 -— 3209
Facsimile (347) 843 - 6894

Via Hand Delivery
January 22, 2019

Honorary Judge Colleen McMahoman
United States District Judge

United States District Court

Southern District of New York

United States Courthouse

500 Pearl Street, Chambers Room 2550
New York, NY 10007

Re: 19-CV-00265-CM
Request for Service Papers
Fishman vs. New Rochelle et.al.

Dear Honorable Judge McMahon:

Per my conversation with your staff last week, please send me a service order
and service papers so | can have defendants served.

The $400 filing fee was paid per your request the same day you asked for it a
couple of weeks ago.

Defendants continue to discriminate against me in violation of title two of the ada
and Rehabilitation act.

Thank you for your assistance.

Very Truly Yo

Marc Fishman, Pro Se I he
Plaintiff, y Ly

VAN C5 uty
C: Donna Drumm, ADA Advocate Ue

Are

  

 
